 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                     OAKLAND DIVISION
10
                                                           Case No. 4:15-cv-01696-YGR (SK)
11    CHRISTOPHER SLAIGHT, et al.,
                                                           CLASS ACTION
12                           Plaintiffs,
             v.                                            ORDER DENYING PLAINTIFFS’
13                                                         ADMINISTRATIVE MOTION TO FILE UNDER
14    TATA CONSULTANCY SERVICES, LTD.,                     SEAL

15                          Defendant.                     Complaint Filed: April 14, 2015

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL                        No. 4:15-cv-01696-YGR (SK)
                          ORDER DENYING PLAINTIFFS’ ADMINISTRATIVE
 1
                                 MOTION TO FILE UNDER SEAL
 2
            Having considered Plaintiffs’ Administrative Motion to File Under Seal, the Court finds that
 3
     good cause does not exist to seal the materials at issue.
 4
            IT IS HEREBY ORDERED that the Administrative Motion to File Under Seal is DENIED.
 5

 6   Accordingly, the following documents may not be filed under seal:

 7    Document or Portion of         Evidence Offered in Support         Order
      Document Sought to be          of Sealing
 8    Sealed
 9    Plaintiffs’ Motion to          None - Designated Confidential      DENIED.
      Permit Contemporaneous         by Defendant Tata Consultancy
10    Testimony From A               Services, Ltd., which has not
      Remote Location Under          filed a supporting declaration as
11    Rule 43(a):                    required by L.R. 79-5(e)(1).
         4:19-5:8
12
         Footnotes 6, 7, 9, 11
13
      Exhibit 5: Entire              None - Designated Confidential      DENIED.
14    document                       by Defendant Tata Consultancy
                                     Services, Ltd., which has not
15                                   filed a supporting declaration as
16                                   required by L.R. 79-5(e)(1).
      Exhibit 6: Entire              None - Designated Confidential      DENIED.
17    document                       by Defendant Tata Consultancy
                                     Services, Ltd., which has not
18                                   filed a supporting declaration as
                                     required by L.R. 79-5(e)(1).
19
      Exhibit 7: Entire              None - Designated Confidential      DENIED.
20    document                       by Defendant Tata Consultancy
                                     Services, Ltd., which has not
21                                   filed a supporting declaration as
                                     required by L.R. 79-5(e)(1).
22    Exhibit 8: Entire              None - Designated Confidential      DENIED.
23    document                       by Defendant Tata Consultancy
                                     Services, Ltd., which has not
24                                   filed a supporting declaration as
                                     required by L.R. 79-5(e)(1).
25    Exhibit 9: Entire              None - Designated Confidential      DENIED.
      document                       by Defendant Tata Consultancy
26                                   Services, Ltd., which has not
27                                   filed a supporting declaration as
                                     required by L.R. 79-5(e)(1).
28
                                                           1

     [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL                           No. 4:15-cv-01696-YGR (SK)
      Exhibit 10: Entire            None - Designated Confidential       DENIED.
 1
      document                      by Defendant Tata Consultancy
 2                                  Services, Ltd., which has not
                                    filed a supporting declaration as
 3                                  required by L.R. 79-5(e)(1).
      Exhibit 11: Entire            None - Designated Confidential       DENIED.
 4    document                      by Defendant Tata Consultancy
 5                                  Services, Ltd., which has not
                                    filed a supporting declaration as
 6                                  required by L.R. 79-5(e)(1).
      Exhibit 12: Entire            None - Designated Confidential       DENIED.
 7    document                      by Defendant Tata Consultancy
                                    Services, Ltd., which has not
 8
                                    filed a supporting declaration as
 9                                  required by L.R. 79-5(e)(1).
      Exhibit 13: Entire            None - Designated Confidential       DENIED.
10    document                      by Defendant Tata Consultancy
                                    Services, Ltd., which has not
11                                  filed a supporting declaration as
                                    required by L.R. 79-5(e)(1).
12

13
     The Order terminates Docket Number 496.
14
     IT IS SO ORDERED.
15

16
     DATED: October 11, 2018                                   __________________________________
17                                                             UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                           2

     [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL                           No. 4:15-cv-01696-YGR (SK)
